DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “planetary transmission” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the cylindrical sleeve.” There is insufficient antecedent basis for this feature.
Each of claims 11 and 12 recites “the rotatable shaft.” There is insufficient antecedent basis for this feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruszenski, Jr. (US 4,899,954; hereinafter “Pruszenski”) in view of Wernicke (US 5,435,502) and Sato et al. (US 2019/0351751; hereinafter “Sato”).

Claim 1
Pruszenski discloses a clutch arrangement for being located between an engine (20) and a propeller (18) of a drivetrain of a roadable aircraft, the clutch arrangement comprising: 
an engine shaft (output of the “single jet engine” or “turbine engine”), 
a propeller shaft (17 or shaft through 17), 
a stationary clutch arrangement housing (illustrated housing of 22 (see e.g., FIG. 4).
The part of the clutch associated with the engine shaft for setting the clutch arrangement in a propeller propulsion mode (clutch engaged), achieves a state in which rotational propulsion torque can be transmitted from the engine shaft to the propeller shaft via the part of the clutch that is necessarily engageable. 
Pruszenski does not disclose a brake for the propeller when not in use, or a specific structure for the clutch. As such, Pruszenski does not disclose an engagement member which is rotationally locked to and axially slidable relative to propeller shaft, wherein the engagement member comprises a first engagement structure for engaging a corresponding engagement structure associated with the engine shaft for setting the clutch arrangement in the propeller propulsion mode, in which the torque can be transmitted via the engagement member, and wherein the engagement member comprises a second engagement structure for engaging a corresponding engagement structure associated with the clutch arrangement housing for setting the clutch arrangement in a propeller locked mode, in which the propeller shaft is rotationally locked to the clutch arrangement housing by means of the engagement member.
Wernicke discloses another flying road vehicle which includes a clutch (55) which functions to allow and disallow torque from an engine shaft (56) to a propeller shaft (51) to drive a propeller (47) when engaged and disengaged respectively (see FIG. 6 and column 4, lines 2-20). Wernicke also discloses a brake (57) selectively locks the propeller shaft (51) when the vehicle is driven on the ground (see column 4, lines 2-24 and specifically lines 20-24), i.e., when not functioning as a flying vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pruszenski to also include a brake that operates when the propeller is not in motion, i.e., when the clutch is disengaged, in order to prevent the propeller from spinning during road driving and/or increase safety while the propeller is not in use.
As so modified, the part of the brake for engaging the clutch arrangement housing to engaged the brake will set the arrangement in a propeller locked mode, in which the propeller shaft is rotationally locked to the clutch arrangement housing.
Sato discloses a combination of a clutch and brake comprising an engagement member (41a) which is rotationally locked to and axially slidable relative to a shaft (center shaft inside 41c) that is to be connectable to either a housing or another shaft (which in Pruszenski is the propeller shaft), wherein the engagement member (41a) comprises a first engagement structure (right half of 41h in FIG. 10c) for engaging a corresponding engagement structure (41k) associated with another shaft (41m) (which in Pruszenski is the engine shaft) for setting the clutch arrangement in the clutched mode (which in Pruszenski is the propeller propulsion mode) and wherein the engagement member (41a) comprises a second engagement structure (left half of 41h in FIG. 10c) for engaging a corresponding engagement structure (outer teeth of 41p engaging 41h) associated with the housing for setting the clutch arrangement in a braked mode (which in Pruszenski is the propeller locked mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clutch and brake arrangement of Pruszenski/Wernicke to be the clutch structure disclosed in Sato in order to provide a compact clutch and brake and/or to use only a single actuator for the clutch and brake which in Pruszenski/Wernicke operate mutually exclusively (i.e., one is engaged while the other is disengaged).
As so modified, in the braked mode, the propeller shaft is rotationally locked to the clutch arrangement housing by means of the engagement member.

Claim 2
	Pruszenski as modified discloses wherein none of the first and second engagement structures are engaged with corresponding engagement structure associated with the engine shaft or clutch arrangement housing when the engagement member is positioned in a neutral position located axially between the corresponding engagement structure associated with the engine shaft or clutch arrangement housing (see Sato, FIG. 10C, illustrating the sleeve 41a not engaging either side).

	Claim 3
	Pruszenski as modified discloses wherein the engagement member comprises a synchroniser arrangement (Sato, left 41d) which, upon axial movement of the engagement member in an axial direction towards the corresponding engagement structure associated with the clutch arrangement housing (Sato, 41p), is configured for reducing a rotational speed of the propeller shaft (Sato, center shaft inside 41c) before the second engagement structure engages with corresponding engagement structure associated with the clutch arrangement housing.

	Claim 4
	Pruszenski as modified discloses wherein the synchroniser arrangement comprises a friction surface (Sato, conical surface of 41d engaging left equivalent surface 41f) that is configured to engage a corresponding friction surface (Sato, left equivalent surface 41f) associated with the clutch arrangement housing (Sato, 41p) for reducing the rotational speed of the propeller shaft (Pruszenski, shaft attached to 17; Sato, central shaft inside 41c) before the second engagement structure engages with corresponding engagement structure associated with the clutch arrangement housing.



	Claim 5
	Pruszenski as modified discloses wherein the clutch arrangement further comprising an actuating arrangement (e.g., Sato, 41b and whatever actuator moves 41b) for controlling the axial position of the engagement member, and wherein the actuating arrangement comprises an axially slidable shift fork (Sato, 41b) that is coupled with the engagement member (Sato, 41a) such that the actuating arrangement can to control the axial position of the engagement member.

Claim 13
Pruszenski as modified discloses a roadable aircraft (see e.g., Abstract) comprising a clutch arrangement according to claim 1 (see rejection of claim 1).

Claim 14
Pruszenski discloses a propeller (18) fastened to the propeller shaft (17 or shaft through 17). If Pruszenski were modified based on the combined structure of the clutch and brake of Sato, the brake would only engage when the teeth of the sleeve (which rotate with the propeller shaft) are aligned with the immovable teeth of the housing; as such, the brake would only engage and therefore lock the clutch housing and second engagement structure in certain rotational positions of the propeller, i.e., any position in which the respective teeth align. 


Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruszenski in view of Wernicke and Sato as set forth in the rejection of claim 5 and further in view of Schulte et al. (US 2019/0128417; hereinafter “Schulte”).

	Claim 6
	Pruszenski as modified does not disclose what type of actuator moves the shift fork 41b in Sato. As such, Pruszenski as modified does not disclose wherein the actuating arrangement further comprises a rotatable shaft on which a cylindrical sleeve of the shift fork is located, and wherein rotation of the rotatable shaft is transmitted to axial motion of the cylindrical sleeve by means of a transmission arrangement.
However, Schulte discloses an actuator for a shift fork of a clutch comprising a rotatable shaft (14) on which a cylindrical sleeve (16) of the shift fork (16, 40) is located, and wherein rotation of the rotatable shaft (14) is transmitted to axial motion of the cylindrical sleeve by means of a transmission arrangement (see paragraph [0031] disclosing “threaded” interconnection). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pruszenski to include a screw nut type actuator since this is a simple substitution of one known generic type of actuator with a known specific shift fork actuator (see MPEP 2141) and in this case would provide an actuator that requires little or no power to maintain an engaged position of the clutches.



	Claim 7
	Pruszenski as modified discloses wherein the transmission arrangement comprises an external thread (Schulte, threads on 14) provided on the rotatable shaft (Schulte, 14) and a mating internal thread (Schulte, threads of 16) provided on the cylindrical sleeve (Schulte, 16), such that rotation of the rotatable shaft (Schulte, 14) is transmitted to axial motion of the cylindrical sleeve (Schulte, 16).

	Claim 8
Pruszenski as modified does not disclose what type of actuator moves the shift fork 41b in Sato. As such, Pruszenski as modified does not disclose a spring element as recited. However, Schulte discloses an actuator for a shift fork of a clutch comprising a rotatable shaft (14) on which a cylindrical sleeve (16) of the shift fork (16, 40) is located, and wherein rotation of the rotatable shaft (14) is transmitted to axial motion of the cylindrical sleeve by means of a transmission arrangement (see paragraph [0031] disclosing “threaded” interconnection) and a spring element (20) for spring loading the fork. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pruszenski to include a screw nut type actuator including the spring since this is a simple substitution of one known generic type of actuator with a known specific shift fork actuator (see MPEP 2141) and in this case would provide an actuator that requires little or no power to maintain an engaged position of the clutches and/or provide an actuator which takes up slack in the actuator threads. As so modified, Pruszenski discloses a spring element (Schulte, 20) for enabling spring-loading of the sleeve with the two engagement structures/clutch teeth. 
In incorporating the actuator of Schulte into the arrangement, the options for the spring biasing the sleeve can only include biasing to the clutch side or to the brake side, i.e., to the right or to the left in FIG. 10C of Sato. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried both of these options since there is a finite number (two) of identified, predictable solutions in incorporating the spring with a reasonable expectation of success. In this case, there is a design need for taking up slack in the threads and it would have been obvious to try either direction for taking up this slack. One of these two proposed modifications results in the spring loading of the second engagement structure towards the corresponding engagement structure associated with the clutch arrangement housing.

Claim 9
Pruszenski as modified does not disclose what type of actuator moves the shift fork 41b in Sato. As such, Pruszenski as modified does not disclose the three parts as claimed. 
However, Schulte discloses an actuator for a shift fork of a clutch comprising at least three separate and individual parts (16, 18/40/22, 20) assembled into a single shift fork: a cylindrical sleeve (16), a fork portion (18/40/22; akin to Sato 41b) that is axially moveable relative to the sleeve (16) and arranged to engage the engagement member (see annotated FIG. 2 below), and an axial spring element (20) that is engaged with an axial surface of the cylindrical sleeve (16) on one side (left side in FIG. 2) of the spring element (20) and with an axial surface (see annotated FIG. 2 below) of the fork portion on the other side (right side in FIG. 2) of the spring (20), such that the spring element may become axially compressed and such that the fork portion may become spring-loaded in one direction or the other upon axial movement in that direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pruszenski to include a screw nut type actuator with a spring since this is a simple substitution of one known generic type of actuator with a known specific shift fork actuator (see MPEP 2141) and in this case would provide an actuator that requires little or no power to maintain an engaged position of the clutches and/or provide an actuator which takes up slack in the actuator threads.
In incorporating the actuator of Schulte into the arrangement, the options for the spring biasing the sleeve can only include biasing to the clutch side or to the brake side, i.e., to the right or to the left in FIG. 10C of Sato. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried both of these options since there is a finite number (two) of identified, predictable solutions in incorporating the spring with a reasonable expectation of success. In this case, there is a design need for taking up slack in the threads and it would have been obvious to try either direction for taking up this slack. One of these two proposed modifications results in the spring becoming spring-loaded towards the corresponding engagement structure associated with the clutch arrangement housing with axial movement of the sleeve toward the housing.

[AltContent: arrow][AltContent: textbox (Axial surface of fork)][AltContent: arrow][AltContent: textbox (Axial surface of sleeve)][AltContent: textbox (Engagement member)][AltContent: arrow]
    PNG
    media_image1.png
    513
    612
    media_image1.png
    Greyscale


Claim 11
Pruszenski as modified to include the actuator of Schulte discloses a shift fork actuator comprising an electrical machine (Schulte, 24) for rotating the rotatable shaft (Schulte, 14) through a transmission (Schulte, 26) (see Schulte, FIG. 2). Alternatively, if Pruszenski were interpreted as only incorporating the screw sleeve portion of the actuator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also incorporated the electric machine rotating the rotatable shaft of Schulte into Pruszenski in order to provide a low cost method of rotating the drive shaft.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruszenski in view of Wernicke and Sato and Schulte as set forth in the rejection of claim 6 and further in view of Lim Ji Hyun (KR 200479233Y1).

Claim 12
Pruszenski  does not disclose wherein the clutch arrangement further comprises a planetary transmission rotatably connected to an output shaft of the electrical machine and the rotatable shaft for operating as speed reduction unit between the electric machine and the rotatable shaft. However, Lim Ji Hyun discloses an actuator where a planetary transmission (130) is rotatably connected to the output shaft of an electrical machine (120) and to an axially slidable sleeve (152) for operating as speed reduction unit between the electric machine and the rotatable shaft (see FIGS. 8 and 9a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pruszenski to also include a planetary transmission immediately after the electric drive motor in order to reduce the speed while increasing torque of the output to the screw-nut actuator.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruszenski in view of Wernicke and Sato as set forth in the rejection of claim 13 and further in view of Chen et al. (CN114248590A; hereinafter “Chen”).



Claim 17
Pruszenski does not disclose wherein the roadable aircraft further comprising: a combustion engine drivingly connected to the engine shaft for driving the propeller via the clutch arrangement, a first electrical machine drivingly connected to the combustion engine and drivingly connected to the engine shaft for driving the propeller via the clutch arrangement, an electrical battery for storing electrical energy generated by the first electrical machine, at least one driving wheel for driving the roadable aircraft on roads, a second electrical machine drivingly connected to the at least one driving wheel, wherein the combustion engine and the first electrical machine are configured for driving the propeller individually or jointly.
However, Chen discloses a flying vehicle including:
a combustion engine (15) drivingly connected to the engine shaft (shaft between 50 and 15) for driving the propeller (200) via the clutch arrangement (70),
a first electrical machine (one of plurality of 113) drivingly connected to the combustion engine (15) and drivingly connected to the engine shaft for driving the propeller via the clutch arrangement (70),
an electrical battery (111) for storing electrical energy generated by the first electrical machine (one of 113),
at least one driving wheel (300) for driving the roadable aircraft on roads, a second electrical machine (another one of 113) drivingly connected to the at least one driving wheel (300), wherein the combustion engine (15) and the first electrical machine (one of 113) are configured for driving the propeller individually or jointly (depending on the engagement state of clutch 50 and the power state of the motor as a generator or motor for example).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pruszenski to include these types of power sources and clutches in order to provide different operating states in both the land and flying modes and/or to provide increased efficiency.

Allowable Subject Matter
Claims 10, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 10, the prior art does not disclose or render obvious a clutch arrangement comprising the combination of features as recited including “wherein the spring element is located between an exterior cylindrical surface of the cylindrical sleeve and an interior cylindrical surface of the fork portion.” In the clutch shift forks that include an axially slidable sleeve, any such spring that is included is between a side surface of the fork part of the sleeve or between a non-cylindrical surface of the fork and part of the sleeve. The closest prior art to this feature is Bar et al. (US 7,717,010) however in Bar et al. The spring (24) is not between two cylindrical surfaces. In addition Dolan (US 4,529,080) disclose a spring between one cylindrical surface and a non-cylindrical surface.
With reference to claim 15, the prior art does not disclose or render obvious a roadable aircraft comprising the combination of features as recited including “wherein the second engagement structure and the corresponding engagement structure associated with the clutch arrangement housing are configured such that rotational locking engagement of the second engagement structure with the corresponding engagement structure occur only in those relative rotational positions of the propeller that the result in maximal ground clearance of the propeller.”
With reference to claim 16, the prior art does not disclose or render obvious a roadable aircraft comprising the combination of features as recited including “wherein the second engagement structure comprises a plurality of protrusions, teeth, splines or claws, that can rotationally lock with corresponding protrusions, teeth, splines or claws of the corresponding engagement structure associated with the clutch arrangement housing only in certain rotational locking positions of the propeller shaft, and wherein the angular position of the propeller blades are matched to those certain rotational locking positions of the propeller shaft, such that the maximal ground clearance of the propeller blades is achieved in said rotational locking positions of the propeller shaft.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trinh (US 2021/0188429) discloses a sleeve dog clutch for a propeller shaft. Tronnberg (US 2015/0107955) discloses direct and indirect mechanisms of transferring torque to the screw-nut.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659